The United States of America
[SEAL]
To Martin Greenman one of the Justices of the Peace of the County of Wayne in our Territory of Michigan Greeting:
Whereas it is represented to the Justices of the Supreme Court of the Territory of Michigan at the City of Detroit that a certain writ of Replevin was lately is.sued by you the said Justice directed to the Sheriff of the County of Wayne or any Constable of said County commanding him or either of them to Replevy a certain Waggon which One Patrick Donehu alledged was wrongfully detained from him and whereas by virtue of the said Writ of Replevin Samuel Bogart one of the said Constables to whom the said writ of Replevin was delivered by the said Justice of the Peace did Replevy the said Waggon from George W. Miller the said Waggon being then in *578his possession claiming to be owner thereof and did deliver the same to the said Patrick Donehu. And served on the said George W. Miller a notice or summons requiring him to appear before the said Justice at his office in the town of Greenfield on the sixteenth day of November then next and now last past at one of the clock in the afternoon to answer to the said Patrick Donehu for the unjust detention of the said Waggon—and wherefore he wrongfully took and detained the same without justifiable cause to the Damage of the said Patrick Fifty dollars— That on the day and at the hour when the said writ of Replevin was made returnable and in pursuance of the said Summons the said George W. Miller did attend before you the said Justice in order to defend the said action of Replevin. That the said Constable neglected to return to you the said writ And the said Patrick Donehu neglected or refused to prosecute his said Replevin to final Judgment or to proceed in the said suit—That you the said Justice although requested so to do by the said George W. Miller refused to proceed in the said cause or to render Judgment of non suit therein or any other Judgment in the said cause which by Law ought to have been rendered therein (excepting what you the said Justice called a discontinuance). And that the said George W. Miller by his Counsel did require or request You the said Justice to enter a Judgment and award process for the return of the said Waggon and offered to produce Witnesses to prove the damages by him sustained by the taking of said Waggon from him but that you the said Justice refused to examine any Witnesses or render any Judgment in said cause except to enter such discontinuance as aforesaid, And that said Waggon hath not been returned. All which is to the great damage of the said George W. Miller and to his manifest injury as by his Complaint in our said Supreme Court our said Justices thereof have been given to understand: We therefore being willing that due and Speedy Justice be done to the said George W. Miller in this behalf as is reasonable Do Command you the said Martin Greenman that immediately after the receipt of this Our writ you render Judgment of discontinuance or non suit against the said Plaintiff for failing to prosecute his said suit to final Judgment and Do thereupon enter in the said cause an award for the return of the property so replevied from the said George W. Miller and issue all necessary process for that purpose, and also proceed to assess and render Judgment in favor of the said Defendant for such sum of damages as may appear right and just between the Parties, or signify to our said Supreme Court cause to the contrary lest in your default complaint should come to the Said Supreme Court repeated; and how you shall execute this command certify to Our said Supreme Court before the Justices thereof forthwith at the Court house in the City of Detroit returning to the said Court this writ, and this by no means Omit - under the penalty of Five Hundred Dollars— Witness Solomon Sibley Presiding Judge of the Said Court at the City of Detroit the fifth day of January in the Year of our Lord One thousand eight hundred and thirty Six And Of our Independance the Sixtieth Talbot Atty Jn° Winder, Clerk.
In obedience to the within writ of Mandamus to me directed, I, Martin Greenman the Justice of the Peace within named do hereby certify to the Judges of the Supreme Court that on the 9th day of November 1835 at the request of Patrick Donahue a issued a writ of Replevin for one two two horse waggon against George W. Miller defendant returnable on the 16th day of said November 1835 which said writ of Replevin I delivered to said Patrick and he took the same away- on the the return day of the said Writ the Plaintiff in said Replevin was present as was also the defendant— the said writ of Replevin was never returned to me as served by any *579sheriff or other officer of the County of Wayne and I have no official knowledge in any manner whatever that the said writ of Replevin has ever been served in any manner Consequently I did refuse to give any judgement except a judgement of discontinuance in said suit whether said waggon was ever taken from or returned to said George W. Miller I have no official knowledge whatever.
Martin Greenman J. P.